COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-088-CR


TIMOTHY CARL WYCOFF                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Timothy Carl Wycoff pleaded guilty to possession of less than

one gram of methamphetamine. On August 9, 2007, the trial court placed him

on two years’ deferred adjudication community supervision. The State filed a

petition to proceed to adjudication on April 18, 2008, alleging that Wycoff had

violated several conditions of his community supervision, including testing




      1
           See Tex. R. App. P. 47.4.
positive for marijuana on several occasions, failure to report to community

supervision on three occasions, failure to pay community supervision and crime

stoppers fees, failure to pay for drug testing, and failure to attend outpatient

treatment.      Wycoff pleaded “true” to the allegations.         The trial court

adjudicated Wycoff guilty and sentenced him to two years’ confinement.

      Wycoff’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

averred that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that might arguably support the

appeal. See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth

1995, no pet.). This court afforded Wycoff the opportunity to file a brief on his

own behalf, but he did not do so. The State also chose not to file a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);




      2
           386 U.S. 738, 87 S. Ct. 1396 (1967).

                                         2
see also Mays, 904 S.W.2d at 922–23. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

     We have carefully reviewed counsel’s brief and the record. We agree

with counsel that the appeal is wholly frivolous and without merit. We find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         BILL MEIER
                                         JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 18, 2010




                                     3